EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James D. Swendsen on Mar 29, 2021.

The application has been amended as follows: 

Claim 7. (Currently Amended) 	An apparatus, comprising: a memory; and circuitry configured to:
generate a traffic control public key and a traffic control private key in response to receiving, from a vehicle, a request to modify content of the memory;
provide the traffic control public key to the vehicle;
receive, in response to providing the traffic control public key, data from the vehicle, wherein the received data are encrypted, by the vehicle, using the traffic control public key;
decrypt the received data using the traffic control private key; and modify, based on the decrypted data, the content of the memory., wherein the apparatus is a traffic control device associated with a road.


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-30 are indicated to be allowable as the closet prior art by Poornachandran (Pat. No.: US 9,691,278 B2) and Cheung (Pat. No.: US 10,772,141 B2) do not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “receive a traffic control public key generated by a traffic control device associated with a road, wherein the traffic control public key is received in response to providing, to the traffic control device, a request to modify content of the traffic control device; … access a network of traffic control devices, including the traffic control device, via the data stored in the traffic control device.” as recited in claim 1, “generate a traffic control public key and a traffic control private key in response receiving, from a vehicle, a request to modify content of the memory; provide the traffic control public key to the vehicle; receive, in response to providing the traffic control public key, data from the vehicle, wherein the received data are encrypted, by the vehicle, using the traffic control public key; decrypt the received data using the traffic control private key;” as recited in claim 7 and corresponding claim 17, and  “generate and provide, in response to verifying an identity of the emergency vehicle, a traffic control public key to the emergency vehicle, wherein the identity of the emergency vehicle is verified based on the received vehicle public key; … wherein each of the plurality of traffic control devices is configured to decrypt the data corresponding to the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHEN Y WU/Primary Examiner, Art Unit 2685